Citation Nr: 1231118	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure or asbestos exposure. 

2.  Entitlement to service connection for lung disorder, claimed as lung problems,  to include as secondary to exposure to asbestos. 

3.  Entitlement to service connection for shortness-of-breath, to include as secondary to asbestos exposure. 

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus or asbestos exposure. 

5.  Entitlement to service connection for neuropathy of hands, to include as secondary to diabetes mellitus or asbestos exposure. 

6.  Entitlement to service connection for neuropathy of the right foot, to include as secondary to diabetes mellitus or asbestos exposure. 

7.  Entitlement to service connection for neuropathy of left foot, to include as secondary to diabetes mellitus or asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1965. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2010, the Veteran provided testimony during a hearing before an Acting Veterans Law Judge (AVLJ); a transcript of that hearing is of record.  The Veteran was notified in February 2012 that the AVLJ that conducted his hearing was no longer employed by the Board and was offered an opportunity to testify at another hearing.  In March 2012, the Veteran responded that he did not wish to appear at a hearing and to please consider his case on the evidence of record. 

In August 2010, these matters were remanded for additional development actions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

As noted in the prior remand, the Veteran seeks service connection for a lung disorder, claimed as lung problems, and shortness of breath, including as the result of exposure to asbestos during active service.   In addition, in the Veteran's representative's July 2012 post-remand brief, he asserts that all of the Veteran's disabilities on appeal are also secondary to the Veteran's asbestos exposure in service.  This theory of entitlement for the claims for service connection for diabetes mellitus, erectile dysfunction, and neuropathy of the bilateral hands, right and left foot has not previously been considered by the RO.  A Veteran may articulate one theory of service connection, but he is not limited to that theory.  See Delisio v. Shinseki, 25 Vet. App. 45, 54 (2011).  Consideration of all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process is required.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As such, these matters must be remanded for consideration by the RO in the first instance, and issuance of a supplemental statement of the case.   If the RO finds that a VA examination is warranted to address the issues of service connection for diabetes mellitus, erectile dysfunction, and neuropathy of the bilateral hands and right and left foot, such should be afforded to the Veteran.

With regards to all asbestos-related claims, there is no specific statutory guidance, nor has the Secretary promulgated any regulations in regard to such claims. However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure. The date of this amended material is December 13, 2005. The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a). Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.   Id. at Subsection (h).  Thus, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988). The provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, do not create a presumption of exposure to asbestos.  See Dyment v. West, 13 Vet. App. 141 (1999).  Hence, medical nexus evidence is required in claims for asbestos related disease.  See VAOPGCPREC 04-00. 

In August 2010, the Board remanded this matter, in pertinent part, to obtain a VA examination and medical opinion to address the etiology of the pulmonary asbestosis that was diagnosed in an October 2001 Occupational Lung Disease Evaluation, and the shortness of breath which the Veteran attributed to his asbestos exposure.  In this regard, the Veteran's position within the Army was as a track vehicle mechanic, but evidence of record also shows that the Veteran had significant post-service work exposure; therefore his exposure to asbestos and nexus to service were at issue.  

When the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In December 2010, the Veteran was afforded a VA examination.  The VA examiner diagnosed, in pertinent part: history of exposure to asbestos with clinical examination with the work history and radiological data supportive of the same, shortness of breath, and diabetes mellitus, type 2.  The VA examiner stated that based on clinical examination, work history of exposure to asbestos, and chest x-ray findings, it was the VA examiner's reasoned medical opinion that the Veteran has more than 50/50 probability of asbestosis with significant functional limitations as mentioned above.  Thereafter, in November 2011, the same VA examiner completed a disability benefits questionnaire in which he noted that the Veteran was diagnosed with pulmonary asbestosis in July 1993.  He noted the Veteran's history of exposure to asbestos during service and post-service work exposure as well as the Veteran's prior smoking history.  Chest x-ray and pulmonary function testing results were provided.  The VA examiner checked off a box indicating that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  However, he then notes that in his prior December 2010 opinion, he reasoned that the Veteran has a more than 50/50 probability of asbestosis related to service.   The Board finds that these opinions are in clear contradiction of each other, and therefore, the November 2011 and December 2010 examination reports are inadequate.  Therefore, a remand is warranted to afford the Veteran an additional VA examination and an opinion that reconciles the conflicting evidence of record. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of how to substantiate his claims for service connection for erectile dysfunction, neuropathy of the bilateral hands, and neuropathy of the right and the left foot as secondary to a service-connected disability consistent with 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 4398 (1995). 

2.  Then, schedule the Veteran for a VA respiratory examination to address the current nature and etiology of the Veteran's claimed lung disability and shortness of breath disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.

(a)  The examiner should first specifically state whether the Veteran has pulmonary asbestosis or other respiratory disability and shortness of breath and the underlying disability.
 
(b)  Then, the examiner should opine whether it is as least as likely as not (i.e. 50 percent or greater probability) that any respiratory disability, to include pulmonary asbestosis and shortness of breath and the underlying disability had its onset during active service/active duty; is etiologically related to the Veteran's potential exposure to asbestos from working on vehicles in service, or otherwise originated during or is causally related to active service. 

In providing this opinion regarding any respiratory disability, the examiner is requested to reconcile the findings in the December 2010 and November 2011 VA examination reports, in addition to the private October 2001 occupational lung disease evaluation.  If such is not possible, the examiner should explain why.  

All opinions expressed must be supported by complete rationale.

3.  Ensure that the above development has been properly completed and that the examination report(s) and opinion(s) are complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claims, to include consideration of all disabilities as secondary to exposure to asbestos.  If any additional examinations are found to be warranted, then the RO should schedule them accordingly.  

4.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


